
	

116 SRES 150 ATS: Expressing the sense of the Senate that it is the policy of the United States to commemorate the Armenian Genocide through official recognition and remembrance. 
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 150
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2019
			Mr. Menendez (for himself, Mr. Cruz, Mr. Van Hollen, Ms. Stabenow, Mr. Markey, Ms. Warren, Mr. Peters, Mrs. Feinstein, Mr. Wyden, Ms. Duckworth, Mr. Rubio, Mr. Reed, Mr. Schumer, Mr. Gardner, Mr. Udall, Ms. Harris, Mr. Whitehouse, Mr. Sanders, Ms. Klobuchar, Mr. Cardin, Mr. Booker, Mr. Cornyn, Mr. Romney, Mr. Casey, Mr. Bennet, Ms. Rosen, Mr. Brown, Ms. Cortez Masto, and Mr. Portman) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		December 12, 2019 Committee discharged; considered and agreed toRESOLUTION
		Expressing the sense of the Senate that it is the policy of the United States to commemorate the
			 Armenian Genocide through official recognition and remembrance. 
	
	
 Whereas the United States has a proud history of recognizing and condemning the Armenian Genocide, the killing of an estimated 1,500,000 Armenians by the Ottoman Empire from 1915 to 1923, and providing relief to the survivors of the campaign of genocide against Armenians, Greeks, Assyrians, Chaldeans, Syriacs, Arameans, Maronites, and other Christians;
 Whereas the Honorable Henry Morgenthau, Sr., United States Ambassador to the Ottoman Empire from 1913 to 1916, organized and led protests by officials of many countries against what he described as a campaign of race extermination, and, on July 16, 1915, was instructed by United States Secretary of State Robert Lansing that the Department approves your procedure … to stop Armenian persecution;
 Whereas President Woodrow Wilson encouraged the formation of Near East Relief, chartered by an Act of Congress, which raised approximately $116,000,000 (more than $2,500,000,000 in 2019 dollars) between 1915 and 1930, and the Senate adopted resolutions condemning the massacres;
 Whereas Raphael Lemkin, who coined the term genocide in 1944 and who was the earliest proponent of the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, invoked the Armenian case as a definitive example of genocide in the 20th century;
 Whereas, as displayed in the United States Holocaust Memorial Museum, Adolf Hitler, on ordering his military commanders to attack Poland without provocation in 1939, dismissed objections by saying, Who, after all, speaks today of the annihilation of the Armenians?, setting the stage for the Holocaust;
 Whereas the United States has officially recognized the Armenian Genocide— (1)through the May 28, 1951, written statement of the United States Government to the International Court of Justice regarding the Convention on the Prevention and Punishment of the Crime of Genocide and Proclamation No. 4838 issued by President Ronald Reagan on April 22, 1981; and
 (2)by House Joint Resolution 148, 94th Congress, agreed to April 8, 1975, and House Joint Resolution 247, 98th Congress, agreed to September 10, 1984; and
 Whereas the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441) establishes that the prevention of atrocities is a national interest of the United States and affirms that it is the policy of the United States to pursue a United States Government-wide strategy to identify, prevent, and respond to the risk of atrocities by strengthening diplomatic response and the effective use of foreign assistance to support appropriate transitional justice measures, including criminal accountability, for past atrocities: Now, therefore, be it
		
	
 That it is the sense of the Senate that it is the policy of the United States— (1)to commemorate the Armenian Genocide through official recognition and remembrance;
 (2)to reject efforts to enlist, engage, or otherwise associate the United States Government with denial of the Armenian Genocide or any other genocide; and
 (3)to encourage education and public understanding of the facts of the Armenian Genocide, including the role of the United States in humanitarian relief efforts, and the relevance of the Armenian Genocide to modern-day crimes against humanity.
			
